Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-10 remain for examination, wherein claims 1-3 are independent claims. 

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I.	Claim(s) 1 and 4, drawn to a product of an Al based alloy fin material with 0.05-0.5 mass% Si, 0.5-1.5 mass% Cu, and 3.0-7.0 mass% Zn as essential elements, classified in class C22C21/10;
II.	Claim(s) 2 and 6, drawn to a product of an Al based alloy fin material with 0.5-1.0 mass% Si, 0.3-1.2 mass% Cu, and 2.2-5.8 mass% Zn as essential elements, classified in class C22C21/10;
III.	Claim(s) 3 and 7, drawn to a product of an Al based alloy fin material with 1.0-1.5 mass% Si, 0.05-0.5 mass% Cu, and 0.5-3.0 mass% Zn as essential elements, classified in class C22C21/00;
(s) 5 and 10, drawn to a manufacturing process of an Al based alloy fin material with 0.05-0.5 mass% Si, 0.5-1.5 mass% Cu, and 3.0-7.0 mass% Zn as essential elements, classified in class C22F1/053;
V.	Claim(s) 8, drawn to a manufacturing process of an Al based alloy fin material with 0.5-1.0 mass% Si, 0.3-1.2 mass% Cu, and 2.2-5.8 mass% Zn as essential elements, classified in class C22F1/053;
VI.	Claim(s) 9, drawn to a manufacturing process of an Al based alloy fin material with 1.0-1.5 mass% Si, 0.05-0.5 mass% Cu, and 0.5-3.0 mass% Zn as essential elements, classified in class C22F1/04;
The inventions listed as Invention I-III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: they lack the same of unity a priori since Invention I-III required Al-based alloy with different essential alloy elements ranges. Since Invention IV-VI manufacturing different Al based alloy, they also lack the same of unity a priori.
Invention I & IV; II&V; or III&VI lack the same of unity a posteriori because common feature of “an Al based alloy fin material with Si, Fe, Mn, Cu, and Zn as essential elements” is known in the art. Kurosaki et al (US-PG-pub 2016/0089860 A1) teaches a Al based alloy for heat transfer application  with alloy elements including Si, Fe, Mn, Cu, Zn (Abstract, par.[0001], examples, and claims of US-PG-pub 2016/0089860 A1). Therefore, Invention I & IV; II&V; or III&VI lack the same or corresponding special technical feature separately. Therefore, unity of invention is lacking and restriction is appropriate. Searching the product claims may not necessary to search the claimed manufacturing process. 
All claims directed to a nonelected process invention must require all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIE YANG/Primary Examiner, Art Unit 1734